DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 9/21/2021 has been received and entered in to the case. 
	Claim 1 has/have been canceled, claim 21 is/are newly added, claim 13-20 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 2-12 and 21 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment.
The claim rejections under 35 USC §102 and 103 have been withdrawn due to the instant amendment. Due to the instant amendment, a new claim rejection under 35 USC §103 is presented below.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 
	
Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 12 disclose the term “Green 7F medium.” It is not clear what this term intends to point out. It is not clear what kind of the medium this is. It is not clear what “7F” intends to point out. While the specification does not provide any definition for the term but it discloses the contents of the medium as “[t]he MEM medium+10% FCS+7F (called Green 7F medium) has the following composition:…” (para. 113). While the disclosure of the specification is not a definition of the term, yet it discloses an example of Green 7F medium. However, even if the example given in the specification is considered, it is still not clear what the scope of the Green 7F medium, particularly it is not clear what “7F” is. Since it is no particular definition given to the term “Green 7F medium”, thus, the metes and bounds of the term are not clearly disclosed. Therefore, the term is considered indefinite.

Claim Rejections - 35 USC § 103 (New Rejection)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2, 4-9, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (US 2012/0269781; of record) in view of Roh et al. (2004, Physiol. Genomics; of record) 
Ra et al. teach a method of inducing hair growth to form a follicle using the cultured cells of hair follicle, and a method of culturing follicular stem cells which were found to be reside in the permanent upper portion of hair follicle, so-called the bulge area (paras. 6, 9, 11, 30-31, 51). While Ra et al. do not particularly teach that the follicular stem cells being germ cells, however, the stem cells isolated from the hair follicle or the follicular stem cells derived from scalp tissue as taught by Ra et al. are germ cells of the instant invention since the term “germ cells” is defined in the instant specification as the stem cells present in the “bulge” (para. 20 of PGPub).
Ra et al. teach the use of ROCK inhibitors such as Y27632 at the concentration of 10 M for culturing the follicular stem cells (paras. 41-45). 
Ra et al. do not teach the step of culturing germ cells in the telogen phase (claim 4).
Roh et al. teach the process of isolating keratinocyte stem cells from a human hair follicle at telogen phase cut at the bulge region (p.208, 1st col., 1st para.).
It would have been obvious to a person skilled in the art to utilize a human hair follicle in the telogen phase to isolate follicular stem cells of Ra et al. because one skilled in the art recognize that the follicular stem cells of Ra et al. are substantially similar, if not identical, to the keratinocyte stem cells of Roh et al. as germ cells since they are isolated from the same bulge region of the hair follicles and thus, one skilled in 
Regarding the limitation that the ROCK inhibitor allowing differentiation of the cells into keratinocytes positive for the CD200, CD29, and K15 markers (claim 4), Ra et al. in view of Roh et al. do not particularly teach the limitation. However, Ra et al. in view of Roh et al. teach the same method using the same germ cells cultured in the presence of the same ROCK inhibitor at the same concentration as claimed, the results obtained from the combined teachings of Ra et al. in view of Roh et al. would be the same as the claimed method. 
Regarding claim 2 directed to the micro hair follicle capable of renewing, Ra et al. in view of Roh et al. do not particularly teach that the micro hair follicles formed by culturing germ cells of telogen phase in the presence of a ROCK inhibitor would be capable of renewing. However, the combined method of Ra et al. in view of Roh et al. is substantially similar, if not identical, to the claimed method of claim 4, it would be expected that the results obtained by the method of the combined teachings are the same as the claimed method. Thus, the resulting micro hair follicles would have the property same as that of the claimed micro hair follicles.
Regarding claims 9 and 21, Ra et al. teach that the culturing of the follicular stem cells in the presence of the ROCK inhibitor is for at least 2 days (paras. 78 and 84) which would meet the new limitation of at least 3 days (claim 21).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. in view of Roh et al. as applied to claims 2, 4-9, 11 and 21 above, and further in view of Linder et al. (US 2011/0086079; IDS ref.), Yang et al. (1993, J. Invest. Dermatol.; of record).
Ra et al. in view of Roh et al. do not teach the follicular stem cells (i.e. germ cells) being cultured in the presence of connective tissue sheath fibroblasts and/or dermal papilla fibroblasts (claim 3).
Linder et al. teach a method of producing hair microfollicle by co-culturing the de novo papillae with another cell population of the hair follicle (paras. 1, 10-13). Linder et al. teach that the de novo papillae is produced using dermal hair papilla fibroblasts (DPFs), and expanding the DPFs. The fibroblasts of the dermal hair papilla and connective tissue sheath are stem cell-like in character and have specific hair growth-inducing properties (para. 4).
Yang et al. teach that follicular stem cells are located in the bulge, and during telogen/early anagen, these bulge cells may be stimulated by the dermal papilla cells to undergo transient proliferation yielding a new follicular downgrowth (p.652, 2nd col.).
	It would have been obvious to a person skilled in the art to use the dermal hair papilla fibroblasts and/or sheath fibroblasts taught by Linder et al. and Yang et al. along with the follicular stem cells of Ra et al. with a reasonable expectation of success. This is because that the follicular stem cells of Ra et al. are for producing hair follicles and the Linder et al. teach that fibroblasts of dermal hair papilla and connective tissue sheath can be co-cultured with another cell population of the hair follicle, and they have specific hair growth-inducing properties. Thus, one skilled in the art would recognize the 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. in view of Roh et al. as applied to claims 2, 4-9, 11 and 21 above, and further in view of Chacon-Martinez et al. (2017, EMBO; of record), Linder et al. (supra), Roh2005 (2005, J. Invest. Dermatol.; of record), and Inoue et al. (2009, Laboratory Investigation; of record) 
Regarding the step (a) of claim 10, Ra et al. in view of Roh et al. teach isolating germ cells (i.e. stem cells in the bulge) in the telogen phase as discussed above.
	Regarding the step (b) directed to separating the germ cells from the connective tissue sheath, while Ra et al. in view of Roh et al. do not particularly disclose the limitation, however, it would have been obvious to a person skilled in the art to remove the connective tissue sheath to obtain the bulge from the hair follicle since the follicular stem cells of Ra et al. or the keratinocyte stem cells of Roh et al. is located in the bulge which is covered by the sheath.
Regarding the step (c) of claim 10, Roh et al. teach the culturing isolated keratinocyte stem cells on 3T3-J2 fibroblast cells treated with mitomycin (p.208, 1st col.).

Regarding the cell aggregate in step (c) of claim 10, Ra et al in view of Roh et al. do not particularly teach the limitation. However, a person skilled in the art would recognize that there are two common options for culturing the follicular stem cells of Ra et al. in view of Roh et al. on the 3T3 feeder layer: i.e. either 2D or 3D method (i.e. monolayer or aggregate), and thus, it would have been obvious to a person skilled in the art to use 3D culture to deposit cell aggregates of the follicular stem cells of Ra et al. on the 3T3 feeder cell layer of Roh et al. with a reasonable expectation of success. 
	Regarding the Green 7F medium in step (c) of claim 10, it is noted that there is an example of Green 7F medium disclosed as “MEM+10%FCS+F7”, and ingredients thereof (para. 113 of PGPub). 
It would have been obvious to a person skilled in the art to use MEM supplemented with the listed ingredients of the instant specification for culturing germ cells in the combined method of Ra et al. in view of Roh et al. This is because Roh et al. teach the culture medium is keratinocyte medium (KCM) which is based on DMEM/F12 supplemented with adenine, 10% fetal bovine serum, cholera toxin, penicillin/streptomycin, hydrocortisone, T/T3 (transferrin, triiodo-L-thyronine), insulin and EGF (p.208, 1st col., 1st para.). While Roh et al. do not teach MEM, however, MEM is a well-known alternative to DMEM or DMEM/F-12 in the cell culture art, and it is used in the keratinocyte stem cells according to Chacon-Martinez et al. (p.161, Cell culture media and reagents). 

Regarding the step (e) of claim 10 directed to the recovering keratinocyte positive for CD200, CD29 and K15 markers, Ra et al. in view of Roh et al. do not particularly teach the limitation. 
However, it is submitted that the culturing of follicular stem cells (or keratinocyte stem cells) obtained from a bulge of a hair follicle would proliferate and differentiate into CD200, CD29 and K15 keratinocytes according to the instant specification in the presence of a ROCK inhibitor, Y27632 (para. 59), and the method steps of the combined teachings of Ra et al. in view of Roh et al. are identical to the claimed invention, the cells obtained from the culturing the follicular stem cells of Ra et al. in the presence of Y27632 would inherently result in the keratinocytes positive for CD200, CD29 and K15 markers. Furthermore, it is known in the art that the follicular stem cells from the bulge of hair follicles at telogen phase (i.e. telogen stem cells) would express CD29 (1 integrin) and K15 according to Roh2005 (see Fig. 2). Inoue et al. also teach human follicular stem cells express CD200 and K15 (see entire document). Thus, the follicular stem cells of Ra et al. in view of Roh et al. would be CD200, CD29 and K15 positive keratinocytes.
Regarding the step (f) of claim 10, Roh et al. teach the co-culture of keratinocyte stem cells with dermal papilla cells (Fig. 1). Furthermore, as discussed with regard to claim 3, Linder et al. teach a method of producing hair microfollicle by co-culturing the de novo papillae with another cell population of the hair follicle (paras. 1, 10-13). Linder et al. teach that the de novo papillae is produced using dermal hair papilla fibroblasts 
Thus, it would have been obvious to a person skilled in the art to carry out a co-culture in 3D culture format with dermal papilla fibroblasts with follicular stem cells of Ra et al. with a reasonable expectation of success.
Regarding claim 12 directed to the number of keratinocytes placed in culture being 1000-4000 cells/cm2, Ra et al. in view of Roh et al. do not particularly teach the limitation. However, the concentration/number of cells per unit area for the formation of 3D culture can be easily modified in order to obtain desired formation of 3D culture along with dermal papilla fibroblasts or connective tissue sheath fibroblasts by routine experimentation. Thus, it would have been obvious to a person skilled in the art to modify the number of cells cultured in the 3D culture, including the range of 1000-4000 cells/cm2 as claimed, in order to obtain the desired outcome of the 3D culture of follicular stem cells co-culturing with dermal papilla fibroblasts or connective tissue sheath fibroblasts with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. in view of Roh et al. as applied to claims 2, 4-9, 11 and 21 above, and further in view of Hilmi et al. (2013, Cent. Eur. J. Biol.; of record)
nd col., 2nd para.; Fig. 1). It is considered that the formation of “regular clusters” during proliferation of the follicular stem cells is an inherent property of the cells. 
It would have been obvious to a person skilled in the art to proliferate follicular stem cells of Ra et al. in the presence of a ROCK inhibitor until they reach 100% confluent, and then use them for differentiating into hair follicles with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The claim rejections have been modified based on the instant amendment as presented above.
Regarding the 35 USC §112(b) rejection to the term “Green 7F medium” in claim 10, applicant stated that the term is not indefinite because all of the media and buffers used in the examples are described in the references indicated in the response. While the cited references might disclose examples for the “Green 7F medium”, that does not render the term definite because the term is merely a name without any particular 
Applicant is advised to disclose the complete ingredients of the medium as disclosed in the specification, or use a generic term, for example, a medium.   
Regarding the claim rejection under 35 USC §103, applicant alleged that it would not have been obvious to combine Roh I (Roh et al.) with Ra since differentiation of the cells into keratinocytes high in K6hf seems contrary to the objectives of Ra of proliferating and maintaining follicular stem cells in large amounts. It appears that applicant concluded that the teaching of Ra et al. is limited to proliferation of follicular stem cells. The Examiner respectfully disagrees with this conclusion.
It is acknowledged that the Ra et al.’s method is for proliferating hair follicle stem cells by culturing the cells in a specific medium containing a ROCK inhibitor (abstract). However, it is extremely well known in the art that stem cells are capable of differentiate into at least two types of cells (Ra et al.; para. 26), and it would have been obvious to a person skilled in the art to increase the number of follicular stem cells prior to the differentiation by using the method of Ra et al. Since Roh et al. teach that follicle stem cells are differentiated into hair follicle when stimulated by mesenchymal DP cells (see entire document). Thus, it would have been obvious to one skilled in the art to differentiate the proliferated follicular stem cells of Ra et al. by using the method of taught by Roh et al. as claimed in claim 3. It is also noted that claim 10 discloses the 
Applicant argued that it is improper to find inherency in an unknown or hypothetical process such as in this application. The Examiner respectfully disagrees that the combined teaching of Ra et al. and Roh et al. is unknown or hypothetical. The claimed method discloses that when the germ cells (i.e. follicular stem cells; follicle stem cells) isolated from a scalp in the telogen phase are cultured in the presence of an effective amount of a ROCK inhibitor and allow the cells to differentiate, then the germ cells would differentiate into keratinocytes positive for CD200, CD29 and K15. The combined teachings of Ra et al. and Roh et al. are substantially similar, if not identical, to the steps of the claimed invention, and the results obtained from the method steps would be the same. In other words, the combined teachings of Ra et al. and Roh et al. would necessarily produce the same outcome of differentiating follicle stem cells into keratinocytes, and these keratinocytes would have identical surface marker expression since the method utilized to differentiate the follicle stem cells is identical to the claimed method.  
As discussed in the claim rejection, the instant specification discloses that the culturing of follicular stem cells (or keratinocyte stem cells) obtained from a bulge of a hair follicle in the telogen phase would proliferate and differentiate into CD200, CD29 and K15 keratinocytes in the presence of a ROCK inhibitor, Y27632 (para. 59). Since the method steps of culturing germ cells as disclosed in claim 4 as well as claim 9 are 
Based on the above discussion, it is the Examiner’s position that the combined teachings of the cited references would render the claimed invention obvious.

It is noted that the instant specification discloses that the germ cells are non-dissociated germ cell clump (para. 117). Applicant is advised to amend clam 10 to disclose the step (b) and (c) with the limitation directed to the germ cell being non-dissociated cell clump in order to obviate claim rejection. However, such amendment would necessitate further search/consideration.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632